In a criminal action, the defendant appeals from an order of the County Court, Suffolk County, dated Hay 22, 1963 (erroneously referred to in the notice of appeal as April 24, 1963), which denied his renewed motion to inspect the Grand Jury minutes and to dismiss the indictment. Appeal dismissed. The order is not appealable; it is reviewable only on an appeal from a judgment of conviction (Code Grim. Pro., § 517; People V. Latosld, 2 A D 2d 891). No such appeal is pending; no notice of appeal from the judgment of conviction rendered October 7, 1958 against the defendant has ever been filed. [For prior related appeal, see People v. Stewart, 16 A D 2d 962.] Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.